internal_revenue_service number release date index number ------------------------------------------------- ----------------------------------- ----------------------------- --------------------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number ---------------------- refer reply to cc intl b05 plr-121796-14 date date ------------------- --------------------------------------------------------------- ------------------------------------------------- -------- -------------------------------------- a cfc country a ---------- parent x agency country b ---------- country c ------------- country d ------ country e --------- country f ------------------ country g ---------- country h ------------------------------------------------------------------------ month y ------------------- dear ---------------------- in a letter dated a you requested rulings allowing cfc to use certain foreign statement insurance reserves in computing its taxable_income on grounds that these insurance reserves are an appropriate means of measuring income within the meaning of sec_954 specifically you requested permission to use the underwriting reserves and loss_reserves for life and annuity_contracts reported by cfc on its country a annual return and the underwriting reserves and loss_reserves for noncancellable and guaranteed renewable accident and health contracts reported by cfc on its country a annual return plr-121796-14 - - the rulings given in this letter are based on facts and representations submitted by parent and cfc and accompanied by a statement executed under penalty of perjury by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts parent is a publicly-traded domestic_corporation that is engaged through its subsidiaries in various lines of business which primarily include domestic and international reinsurance of life and annuity_contracts parent conducts certain foreign operations through a country a subsidiary cfc parent owns x of cfc cfc was formed under the laws of country a and is engaged in the business of reinsuring life_insurance contracts annuity_contracts and accident and health contracts through country a and several branch operations located in country b country c country d country e country f country g and country h cfc is a controlled_foreign_corporation as defined in sec_957 country a regulates any insurance_business conducted in country a through its insurance laws and regulations a government body the agency is responsible for enforcing insurance laws and regulations in country a an insurance_company must obtain a license from the agency to conduct an insurance_business in country a cfc is licensed by the agency to reinsure persons other than related_persons in country a cfc also reinsures risks through its various branches cfc and its branches do not carry on any business other than the reinsurance of life_insurance contracts annuities accident_and_health_insurance contracts and other similar and ancillary activities cfc and its branches derive more than percent of its aggregate net written premiums from the reinsurance of contracts covering the applicable_home_country_risks of the branches and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in sec_954 cfc does not carry on non-life insurance businesses except for certain activities which are incidental to the life_insurance business or which are otherwise immaterial to its insurance_business parent has represented that cfc would be subject_to tax under subchapter_l if it were a domestic_corporation each branch of cfc is a separate and clearly identified unit of the reinsurance business of cfc and maintains separate books_and_records each branch is authorized or licensed by the applicable_insurance_regulatory_body for its home_country to sell reinsurance to persons other than related_persons as defined in sec_954 each branch’s financial position is overseen by the agency plr-121796-14 - - the branches and the country a home_office of cfc reinsure contracts that are regulated as life_insurance and annuity_contracts by the agency the branches and the home_office also reinsure health and personal accident insurance contracts that are noncancellable or guaranteed renewable cancellable or are riders to a life_insurance_contract cfc holds reserves with respect to such noncancellable health and personal accident insurance contracts which cfc treats as life_insurance_reserves cfc does not receive premiums from any insurance_contract in connection with the life or health of a resident_of_the_united_states or from a related_party as defined under sec_953 each branch with the exception of the country c branch derived more than of its net written premiums from contracts that cover home_country risks with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_953 each branch and the country a home_office conducts with respect to contracts which cover risks other than applicable_home_country_risks as defined in sec_953 substantially_all the activities necessary for the generation of income with respect to each branch’s reinsurance business including client relationship management negotiating terms of reinsurance contracts with clients providing underwriting and claims management services including technological solutions actuarial assistance and e-underwriting tools actuarial pricing for risk assessment account administration providing product development and advice on financial needs including funding and financial products and providing related_services to clients as required by country a’s insurance laws and regulations for insurers engaged in the reinsurance business cfc files an annual return and financial statements annual return with the agency the annual return of cfc is audited by an outside accounting auditor in addition to the company’s auditor the accounting_records of cfc that form the basis for preparing the annual return are subject_to inspection by the agency at any time the annual return of cfc is made available to the public cfc's annual return is used for financial purposes in addition to regulatory purposes such as for credit rating purposes month y is the official year-end for life_insurance_companies operating in country a cfc has appointed a qualified actuary to be involved in matters prescribed by the agency as actuarial matters including the method of calculating reserves the actuary must submit a written opinion to the agency indicating whether the reserves relating to the insurance contracts prescribed by the agency are established and maintained according to actuarial soundness cfc is also subject_to solvency requirements which require a risk-based level of regulatory capital targeting an optimal capital level over and above the prudent reserve estimate plr-121796-14 - - to comply with country a’s insurance laws and regulations for reinsurance companies cfc must establish and maintain certain reserves these reserves are underwriting reserves including reserves for variable_contracts and loss_reserves that the branches maintain on their books for life_insurance and annuity_contracts the rules for calculating these reserves are prescribed by insurance laws regulations and other agency guidance and are summarized below underwriting reserves must be held to secure the performance of future obligations arising in the future from insurance contracts the underwriting reserves consist of the present_value of future_benefits plus future expenses minus the present_value of future gross contract premiums under current interest mortality morbidity and lapse assumptions with provision for moderate adverse deviation this method is commonly referred to as the gross premium valuation method gpv the default basis for reporting financial information to the agency is country a generally_accepted_accounting_principles which do not prescribe a particular insurance reserve methodology parent represents that the gpv method is commonly used in country a the branches may also hold loss_reserves for outstanding claims including claims that may have been incurred but not reported from life_insurance and annuity_contracts reinsured by cfc cfc calculates loss_reserves using a combination of known reported claims plus estimates based on each branch’s individual loss experience and general local country industry experience cfc represents that neither cfc nor its branches carry on reinsurance business other than certain businesses which are incidental to the reinsurance of life_insurance contracts annuity_contracts and accident_and_health_insurance contracts any difference in the methods under country a law used to calculate the reserves related to an insurance_policy issued by the branches as compared to the methods used to calculate such reserves for the same insurance_policy under subchapter_l if the branches were u s insurance_companies would not cause a material difference in the measurement of cfc’s income during the life of such policy and the foreign reserve_method used to calculate the branches’ underwriting reserves and loss_reserves are not contrary to the rules and principles applicable to the calculation of reserves under subchapter_l as modified by sec_954 law in general a united_states_shareholder of a controlled_foreign_corporation cfc must include in gross_income its pro_rata share of the cfc’s subpart_f_income for each year sec_951 subpart_f_income includes among other types of income insurance_income under sec_953 and foreign_base_company_income under sec_954 sec_952 and sec_953 defines the term_insurance income to plr-121796-14 - - include any income which is attributable to issuing or reinsuring of an insurance_or_annuity_contract and which would be taxed under subchapter_l if such income were the income of a domestic insurance_company sec_953 provides that sec_953 insurance_income does not include exempt_insurance_income derived by a qualifying_insurance_company sec_953 provides that reserves for any insurance_or_annuity_contract shall be determined in the same manner as under sec_954 sec_954 defines the term foreign_base_company_income to include among other types of income foreign_personal_holding_company_income sec_954 sets forth the types of income eg interest and dividends that are considered to be foreign_personal_holding_company_income sec_954 provides that for purposes of sec_954 foreign_personal_holding_company_income does not include qualified_insurance_income of a qualifying_insurance_company in general sec_953 defines a qualifying_insurance_company as any controlled_foreign_corporation which a is subject_to regulation as an insurance_company by its home_country and is licensed authorized or regulated by the applicable_insurance_regulatory_body for its home_country to sell insurance or annuity_contracts to persons other than related_persons within the meaning of code sec_954 in such home_country b derives more than percent of its aggregate net written premiums from the issuance by such controlled_foreign_corporation of contracts covering applicable_home_country_risks of such corporation and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in code sec_954 and c is engaged in the insurance_business and would be subject_to tax under subchapter_l if it were a domestic_corporation sec_953 defines a qualified_insurance_company branch as a qualified_business_unit within the meaning of sec_989 of a controlled_foreign_corporation if a the unit is licensed authorized or regulated by the applicable_insurance_regulatory_body for its home_country to sell insurance reinsurance or annuity_contracts to persons other than related_persons in such home_country and b such cfc is a qualifying_insurance_company as defined in sec_953 as if such unit were a qualifying_insurance_company_branch plr-121796-14 - - sec_954 defines the term qualified_insurance_income to mean income of a qualifying_insurance_company falling into two categories first income received from unrelated persons and derived from investments made by a qualifying_insurance_company or qualifying_insurance_company_branch collectively referred to as a qic either of its reserves allocable to exempt contracts or of percent of its unearned premiums from exempt contracts as both are determined in accordance with sec_954 sec_954 second income received from unrelated persons and derived from investments made by a qic of an amount of its assets allocable to exempt contracts equal to in the case of property casualty or health insurance contracts one-third of the premiums earned on those contracts during such year and in the case of life_insurance or annuity_contracts percent of the reserves described in sec_954 for such contracts sec_954 exempt contracts are defined under sec_953 to include insurance or annuity_contracts issued by a qualifying_insurance_company in connection with the lives or health of residents of a country other than the u s but only if such company derives more than percent of its net written premiums from otherwise exempt contracts which cover applicable_home_country_risks and with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 a contract issued by a qic or qic branch which covers risks other than applicable_home_country_risks is not treated as an exempt_contract unless such company or branch conducts substantial activity with respect to an insurance_business in its home_country and performs in its home_country substantially_all of the activities necessary to give rise to the income generated by such contract sec_953 sec_954 generally provides that in the case of life_insurance and annuity_contracts a qic’s reserves allocable to exempt contracts are equal to the greater of the net_surrender_value of the contract or the reserve determined under sec_954 sec_954 however provides the amount of the reserves under code sec_954 shall be the foreign statement reserve for the contract less any catastrophe deficiency equalization or similar reserves if pursuant to a ruling_request submitted by the taxpayer or as provided in published guidance the secretary determines that the factors taken into account in determining the foreign statement reserve provide an appropriate means of measuring income code sec_954 was enacted by sec_614 of the job creation and worker assistance act of the staff of the joint_committee on taxation explains this provision as follows plr-121796-14 - - the provision does however permit a taxpayer in certain circumstances subject_to approval by the irs through the ruling process or in published guidance to establish that the reserve for such contracts is the amount taken into account in determining the foreign statement reserve for the contract reduced by catastrophe equalization or deficiency reserve or any similar reserve irs approval is to be based on whether the method the interest rate the mortality and morbidity assumptions and any other factors taken into account in determining foreign statement reserves taken together or separately provide an appropriate means of measuring income for federal_income_tax purposes in seeking a ruling the taxpayer is required to provide the irs with necessary and appropriate information as to the method interest rate mortality and morbidity assumptions and other assumptions under the foreign reserve rules so that a comparison can be made to the reserve amount determined by applying the tax_reserve_method that would apply if the qualifying_insurance_company were subject_to tax under subchapter_l of the code with the modifications provided under present law for purposes of these exceptions the irs also may issue published guidance indicating its approval staff of the joint comm on taxation technical explanation of the job creation and worker assistance act of jcx-12-02 date sec_953 and sec_954 do not define the terms life_insurance or annuity_contract or property casualty or health contract sec_953 generally provides that for purposes of sec_953 and sec_954 the determination of whether a contract issued by a cfc is a life_insurance or annuity_contract shall be made without regard to sec_7702 if such contract is regulated as a life_insurance or annuity_contract by the corporation’s home_country and no policyholder insured annuitant or beneficiary with respect to the contract is a united_states_person sec_816 of the internal_revenue_code the code defines life_insurance_company as an insurance_company which is engaged in the business of issuing life_insurance and annuity_contracts or noncancellable contracts of health and accident insurance if- its life_insurance_reserves plus plr-121796-14 - - unearned premiums and unpaid_losses whether or not ascertained on noncancellable life accident or health policies not included in life_insurance_reserves comprise more than percent of its total_reserves sec_816 defines the term life_insurance_reserves for purposes of part i of subchapter_l of the code as amounts a which are computed on the basis of recognized mortality or morbidity tables and assumed rates of interest and b which are set_aside to mature or liquidate either by payment or reinsurance future unaccrued claims arising from life_insurance annuity and noncancellable accident_and_health_insurance contracts including life_insurance or annuity_contracts combined with noncancellable accident_and_health_insurance involving at the time with respect to which the reserve is computed life accident or health contingencies analysis cfc is subject_to regulation as a reinsurer of life_insurance annuities and noncancellable accident and health contracts by country a cfc is licensed authorized and regulated by the agency which is the insurance regulatory body for country a to sell life_insurance and annuity_contracts to persons other than related_persons within the meaning of code sec_954 in country a cfc has represented that it derives more than percent of its aggregate net written premiums from its issuance of life_insurance and annuity_contracts covering risks in connection with the lives or health of residents of country a and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in code sec_954 each of the branches is a qualified_business_unit within the meaning of sec_989 of cfc each branch is authorized or licensed by the applicable_insurance_regulatory_body for its home_country to sell reinsurance to persons other than related_persons within the meaning of sec_954 in such home_country premiums received by the branches are treated as earned in its home_country for the purpose of each home country’s tax laws finally cfc is engaged in the life_insurance business and would be subject_to tax under subchapter_l if it was a domestic_corporation accordingly cfc is a qic and the branches are qualifying_insurance_company branches plr-121796-14 the branches primarily reinsure life_insurance and annuity_contracts in connection with the lives and health of residents of their countries and do not reinsure risks on the lives or health of residents of the united_states with the exception of the country c branch each branch derives more than of its net written premiums from contracts that cover home_country risks with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 each branch performs in its home_country substantial insurance_business activity and with respect to contracts which cover risks other than applicable_home_country_risks as defined in sec_953 substantially_all the activities necessary to give rise to the income generated by such contract therefore life_insurance and annuity_contracts issued by cfc with the exception of contracts issued by the country c branch and the country a home_office are exempt contracts within the meaning of sec_953 cfc uses the gpv method to determine its underwriting and loss_reserves because this method is a reasonable method for computing reserves the foreign statement reserves are an appropriate means of measuring income within the meaning of sec_954 cfc issues noncancellable and guaranteed renewable contracts and riders to life_insurance contracts as part of its life_insurance business for country a tax and insurance regulatory purposes cfc computes the underwriting reserves and loss_reserves using a methodology similar to that used to compute life_insurance_reserves therefore the foreign statement underwriting reserves and loss_reserves are also an appropriate means of measuring income within the meaning of sec_954 based on the information submitted and the representations made we rule as follows ruling sec_1 the foreign statement underwriting reserves and loss_reserves which are required by the agency to be maintained for the reinsurance of life_insurance and annuity_contracts are an appropriate means of measuring income within the meaning of sec_954 the foreign statement underwriting reserves and loss_reserves for noncancellable and guaranteed renewable accident and health contracts reinsured by cfc as required to be reported on the country a annual return are an appropriate means of measuring income within the meaning of sec_954 caveats we express no opinion on any provisions of the code or regulations not specifically covered by the above ruling this ruling will be subject_to revocation if any of the following circumstances occurs a change in the material facts on which this plr-121796-14 ruling was based a material_change in the business circumstances of cfc which would impact its reserving method or a change in the applicable law or foreign rules relating to cfc’s current reserving method procedural statements this ruling is directed only to parent and cfc sec_6110 provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter parent should attach a copy of this ruling letter to its federal_income_tax return for the taxable years to which this letter applies in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives by sincerely steven musher associate chief_counsel international steven d jensen senior counsel branch international
